DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2, 4-7, 10-11 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The following are the closest prior art of record.
Burrell et al., US Patent Application Pub. No. 2007/0226122; and
Matus et al., US Patent Application Pub. No. 2003/0233309;

These references fail to teach: 
A method comprising:
detecting a fill of a first order defined by a trading strategy; generating an order message specifying a second order, the order message comprising at least one order field, wherein the second order is a hedge order and corresponds to a trading strategy; generating an order descriptor data for the second order; inserting the order descriptor for the second order into the at least one order field; sending the order message comprising the order descriptor data in the at least one order field to a gateway in communication with the electronic exchange, wherein the gateway forwards the order message to the electronic exchange; detecting by the gateway a second fill for the second order corresponding to the trading strategy; and analyzing by the gateway the order descriptor data to determine a strategy performance for the first order, the second order, and the trading strategy.
 
For this reason, the claim 2 and its dependent claims 4-7, 10-11 and 14 are allowable.

35 U.S.C 101 subject eligibility: 
Applicant’s remarks (06/02/2022) in response to the Office Action (2/3/2022) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive. The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant's argument is hereby incorporated as reason for overcoming the 35 U.S.C. 101 rejection.   

For these reasons, the claims are deemed eligible under 35 U.S.C 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on M-F 8:30AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/
Primary Examiner, Art Unit 3691